Per Curiam.
The notice of lien in this cause in' its material averments is identical with that of Curtis v. Sestanovich, (ante, p. -107,) this day decided. In the case at bar the court sustained a demurrer to the complaint and dismissed the cause, from which decree the plaintiff appeals. The opinion in the case referred to, being applicable to the facts alleged in the complaint herein, the decree of the court below must be reversed, the demurrer overruled, and the cause remanded for further proceedings not inconsistent with said opinion. Reversed.